Title: To Benjamin Franklin from Jonathan Williams, Jr., 13 June 1772
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Boston June 13, 1772
The Bearer hereof Mr. Adam Winthrop is son to Doctr Winthrop of Cambridge, who you are so well acquainted with, that I need say nothing of the Connection. But with regard to this Gentleman, he is an intimate acquaintance of mine, and a person for whom I have a very great Esteem, therefore beg leave to reccomend him to your Civilities.
Mr. Bancroft’s Stay here was so Short that, I had not the pleasure of his Company so long as I wished. I am Your dutifull and affectionate Kinsman
Jona Williams Junr
 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons In / Craven Street / Strand / London / favoured by / Mr Winthrop
